282 So.2d 913 (1973)
In re C. F. HALSTEAD CONTRACTOR, INC.
v.
Rubin F. LOWERY, as Administrator of the Estate of Rubin Harvey Lowery, Deceased.
Ex parte Rubin F. LOWERY, as Administrator of the Estate of Rubin Harvey Lowery, Deceased.
SC 453.
Supreme Court of Alabama.
September 13, 1973.
Frank Riggs and Richard Gill, Montgomery, for petitioner.
Harry Cole, Montgomery, for respondent.
FAULKNER, Justice.
Petition of Rubin F. Lowery for certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that court in C. F. Halstead Contractor, Inc. v. Lowery, as Administrator, etc., 51 Ala.App. 86, 282 So.2d 909.
In denying the writ in this case this court does not desire to be understood as approving or disapproving the language used or the statements of law contained in the opinion of the Court of Civil Appeals. See Cooper v. State, 287 Ala. 728, 252 So. 2d 108 (1971).
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.